FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BENJAMIN A. GIBBS,                               No.      15-55462

               Plaintiff-Appellant,              D.C. No. 5:13-cv-00382-CAS-KK

 v.
                                                 MEMORANDUM*
C. HERNANDEZ, Officer, individual &
official capacity,

               Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Benjamin Gibbs, a federal prisoner, appeals pro se from the district court’s

order denying his motion for reconsideration in his action under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging constitutional violations in connection with a contraband search. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993), and we affirm.

      The district court did not abuse its discretion in denying Gibbs’s motion for

reconsideration because Gibbs failed to set forth any grounds for relief. See id. at

1262-63; see also Schikore v. BankAmerica Supplemental Retirement Plan, 269
F.3d 956, 961 (9th Cir. 2001) (“The mailbox rule provides that the proper and

timely mailing of a document raises a rebuttable presumption that the document

has been received by the addressee in the usual time. It is a settled feature of the

federal common law.”).

      Gibbs’s evidence regarding his outgoing mail, raised for the first time in his

reply brief, is unpersuasive.

      AFFIRMED.




                                           2                                    15-55462